Citation Nr: 0501267	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-19 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to the service-connected diabetes mellitus.

2.  Entitlement to service connection for memory loss, to 
include as due to the service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1965 to 
August 1967, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 2003 and March 3003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied service 
connection for hypertension and memory loss respectively.

The January 2003 rating decision also denied a claim of 
entitlement to service connection for visual disturbance.  
The appellant filed a timely notice of disagreement (NOD).  
Service connection for retinopathy and cataracts of both eyes 
was granted in a June 2003 rating decision.  As such, the 
matter is no longer in appellate status.

The appellant has raised a claim of entitlement to service 
connection for impotence as secondary to the service-
connected diabetes mellitus.  The claim has not been properly 
prepared for appeal.  Therefore, the matter is hereby 
REFERRED to the RO for proper development and adjudication.


FINDINGS OF FACT

1.  Hypertension is not proximately due to or the result of 
the service-connected diabetes mellitus nor any incident of 
active military service, including active service in Vietnam. 
	

2.  Memory loss is not proximately due to or the result of 
the service-connected diabetes mellitus nor any incident of 
active military service.



CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for hypertension, to include as due to the service-connected 
diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2004).

2.  The criteria for the establishment of service connection 
for memory loss, to include as due to the service-connected 
diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

The appellant contends that he incurred hypertension and 
memory loss as a direct result of his service-connected 
diabetes mellitus.  

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

As to the timing of notice to the appellant, a substantially 
complete application was received in February 2002.  
Thereafter, in rating decisions dated in January and March 
2003, the claims were denied.   In March 2002, the RO 
provided specific notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claims; the allocation of responsibility for obtaining such 
evidence, as well as advising the appellant to submit any 
evidence in his possession pertaining to the claims.  As the 
VCAA notice in this case was provided to the appellant prior 
to the initial RO adjudication denying the claims, the timing 
of the notice complies with the express requirements of the 
law as found by the Court in Pelegrini.  

As will be noted below, the appellant's claims relative to 
service connection for hypertension and memory loss are based 
upon his account of incurring the disabilities as a result of 
his service-connected diabetes mellitus.  The claims are 
being denied upon the basis that the preponderance of the 
evidence is against the appellant's claims.  The record 
indicates that all sources of possible information as to the 
in-service incident are exhausted.  

The appellant's service medical records have been associated 
with the claims folder.   There is no evidence or suggestion 
that the service medical records are incomplete.  Private 
medical and VA outpatient treatment records have also been 
obtained in support of the claims.  The appellant was 
afforded multiple VA examinations.  Moreover, the veteran 
indicated in April 2002, that he submitted all the evidence 
in support of his claims.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  


The Merits of the Claims

As noted, the appellant argues that hypertension and memory 
loss were caused by his service-connected diabetes mellitus.  
Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claims and the appeal as to both issues will be denied.

Although the appellant has specifically contended that the 
disorders are caused by the service-connected diabetes 
mellitus, (i.e., a "secondary" service connection claim), 
the law provides that VA must also ascertain whether there is 
any basis (e.g., direct, presumptive or secondary) to 
indicate that the claimed disorders were incurred by any 
incident of military service.  Schroeder v. West, 212 F.3d 
1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994) (Both for the general proposition that in 
claims involving presumptive service connection, the Board 
must also examine the evidence of record to ascertain if 
there is any other basis upon which to develop or grant the 
claim, including direct service connection).      

The appellant does not contend, nor does the record suggest, 
a finding of service connection on a direct causation basis - 
that is, no physician has opined that the disorders in 
question were incurred as a direct result of the appellant's 
active military service.  

Further, while in various submissions the appellant has 
contended that the disorders were caused by presumed exposure 
to herbicides in Vietnam, such may not be presumed and there 
is no competent medical evidence of record to substantiate 
this assertion.  By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

Under the Veterans Education and Benefits Expansion Act of 
2001, a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era was 
established [reversing the holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed].  
Applicable law now provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, and has a disease listed at 38 C.F.R. 
§ 3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam. 38 C.F.R. §§ 
3.307(a)(6); see also 38 C.F.R. § 3.313.  However, 
hypertension and memory loss are not among the disorders 
listed at 38 C.F.R. 
§ 3.309(e), as presumptively caused by herbicide exposure.  

The Board has also considered whether the appellant's 
hypertension claim may be granted on the basis that it is a 
"chronic disease" which may be subject to a grant of 
presumptive service connection.  The law provides in this 
regard that where a veteran served 90 days or more during a 
period of war and hypertension becomes manifest to a degree 
of 10 percent within a year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of the disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary.   38 C.F.R. 
§§ 3.307, 3.309.  However, the appellant does not contend, 
and the record does not show, that hypertension was manifest 
within the one-year period as specified by regulation.   

Therefore, the appellant's claims are being considered on a 
secondary basis.  
Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

Similarly, service connection may be granted on a secondary 
basis.  A disability, which is proximately due to, or the 
result of a service-connected disease or injury shall be 
service-connected. 38 C.F.R. § 3.310.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition. Id. See Libertine v. Brown, 9 Vet. App. 
521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).


Hypertension

Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hypertension and the 
appeal will be denied.

In support of his claim, the appellant has submitted three 
letters authored by his  treating physician, K.J.L., M.D.   
Although the Court has specifically rejected the "treating 
physician rule," the Board is obligated to consider and 
articulate reasons or bases for its evaluation of a treating 
physician.  See Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  The 
Board has carefully considered the letters authored by Dr. 
L., but finds them to be of minimal probative value to this 
inquiry as they are unclear and of uncertain bases.  

In an August 2002, Dr. L. stated that hypertension was a co-
morbidity of diabetes and highly likely associated with, or 
direct complications of his diabetes - thus suggesting that 
there was a strong probability of a causal nexus.  However, 
in March 2003, Dr. L. stated he agreed that even though 
hypertension was a known co-morbidity of diabetes, no causal 
relationship could be proven, apparently modifying his 
earlier statement, and indicating that the relationship was 
temporal in nature.  A further modification was authored in 
September 2003, when Dr. L. repeated that a relationship 
could not definitely be proven between hypertension and 
diabetes, but that it was as likely as not that hypertension 
"could be" related to diabetes.


Despite the three submissions of Dr. L., his opinion and its 
bases remain unclear.  At best, Dr. L. has suggested that 
hypertension is a co-morbidity of diabetes, but he has 
provided no certain information as to the likelihood or the 
probability of a causal connection.  

VA examinations have resulted in findings indicating no 
causal connection exists between the service-connected and 
non-service-connected disorder.  Upon VA examination in May 
2002, the appellant was diagnosed with hypertension.  Though 
the initial onset was noted to be 1999, approximately the 
same time as the diagnosis of diabetes mellitus, the examiner 
opined hypertension was not caused by the diabetes mellitus.

VA examiners who also reviewed the claims folder in November 
2002 and January 2003 opined that hypertension was not caused 
by diabetes.  An April 2003 VA examination addendum further 
explained that diabetes was well controlled and that 
hypertension was not aggravated by his diabetes.

Although not a matter of mere mathematical calculation, the 
Board accords greater weight to the findings of the multiple 
VA opinions reached after examinations in May 2002, November 
2002, and January 2003, as well as a VA addendum opinion in 
April 2003.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

In this case, the VA examinations definitively ruled out any 
connection between the service-connected and the non-service-
connected disorders.  Examination of the reports reveal that 
they were largely based upon review of contemporaneous 
clinical testing and the claims folder, and the tenor of the 
opinions is certain and not susceptible of multiple meaning.

In reaching the foregoing decision, the Board has been 
cognizant of the "benefit of the doubt rule."  However, as 
the evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The claim is therefore denied.  

Memory Loss

Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim of entitlement to service connection for memory loss 
and the appeal will be denied.

The appellant's treating physician, Dr. L., opined in August 
2002 and September 2003 letters that memory loss was a co-
morbidity associated with or a direct complication of 
diabetes.  However, this opinion is contrary to the other 
medical opinions of record delineated below.  Dr. L. in 
September 2003 opined that a casual relationship could not be 
definitely proven between diabetes and memory loss.

Upon VA examination in May 2002, the VA examiner indicated 
that memory loss may have been due to underlying diabetes 
causing microvascular diagnosis and circulatory problems in 
the brain.  Pursuant to the duty to assist the appellant in 
the development of the claim, a magnetic resonance imaging 
(MRI) of the brain was ordered.  However, the studies 
revealed the appellant's brain MRI was within normal limits.




In a November 2002 neuropsychological evaluation, the 
appellant was diagnosed with mild impairment for tasks 
tapping into attention and concentration, as well as mild to 
moderate deficits for verbal memory.  The examiner questioned 
whether given the appellant's history of diabetes and 
hypertension he had a small vessel disease impacting the 
appellant's neurocognitive abilities, but concluded that 
there was no evidence of this on MRI.

A January 2003 VA examiner noted mild cognitive impairment, 
but concluded that it was less likely than not to be caused 
by diabetes mellitus due to the lack of supporting evidence 
from the brain MRI.  An April 2003 VA examination addendum 
further opined that mild cognitive impairment was not 
aggravated by the well-controlled diabetes mellitus.  The 
examiner indicated that people with diabetes and hypertension 
were at risk from small vessel disease that can affect the 
brain, but given that the brain MRI had no abnormal findings, 
there was no evidence that this was present in the appellant.  
Critically to this inquiry, the examiner observed that the 
memory loss symptoms were present prior to diabetes mellitus.  

Greater weight is accorded to the findings of the 
aforementioned VA medical opinions reached after physical 
examination and a MRI of the brain. Hayes, supra;  Guerieri, 
supra.  In reaching the foregoing decision, the Board has 
been cognizant of the "benefit of the doubt rule."  
However, as the evidence is not in relative equipoise, the 
rule is inapplicable in this case.  See 38 C.F.R. § 3.102; 
Gilbert, supra. 

The claim is therefore denied.  









ORDER

Service connection for hypertension, to include as due to the 
service-connected diabetes mellitus is denied.

Service connection for memory loss, to include as due to the 
service-connected diabetes mellitus is denied.


	                        
____________________________________________
	VITO A. CLEMENTI	
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


